Ellsworth, J.
(specially concurring). I concur in the result announced, in the foregoing opinion upon the sole ground that the duties imposed upon the judges of the district court by chapter 183, p. 3GG, Laws 1909-, relative to the issuance -of druggists’ permits, are quasi judicial, and neither clearly administrative nor purely legislative. When for the effective discharge of án important public purpose it is necessary that a single officer shall perform a duty made up partly of judicial functions and partly of functions purely administrative, so interwoven that it is impracticable to require a separate performance of these functions by -officers of the judicial and executive departments, respectively, I believe that under our Constitution this duty may be imposed upon an officer of either department. Bishop on Noncontract Law sections *352785-786; Mechem, Public Officers, sections 637-639; Bair v. Struck, 29 Mont. 45. 74 Pac. 69, 63 L. R. A. 481. If the Legislature sees fit to impose a complex duty o.f this character upon a judicial officer, it may be regarded as coming within his department in the same way that duties involving judicial functions may be assigned to officers of the executive department. If the duty is, however, clearly administrative or legislative, I do not believe that under our Constitution it can be imposed upon a judge of the district court. The reasons for this holding are clearly and to me satisfactorily set forth in the opinion of Chief Justice Morgan in the case of Glaspell v. City of Jamestown, 11 N. D. 86, 88 N. W. 1023; and in my view it is not' necessary in deciding this case to in any manner modify or lessen the force of the principles announced in that case. I, therefore, limit my concurrence in this opinion to the holding that the duties required of the district judges in issuing druggists’ permits are quasi judicial, and not clearly administrative, and to the result announced.
(124 N. W. 397.)